DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7 June 2022 is acknowledged.  
Claims 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2018.
Claims 22-41 are pending in the instant application.
Claims 22-33 and 39-41 are examined in the instant Office action.

Information Disclosure Statement
The IDS filed on 7/9/2019 has been considered.

Claim Rejections - 35 USC § 112(d) - Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 32 depends from cancelled claim 1.
For the purpose of examination, it is interpreted that claim 32 depends from claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claim(s) 22-26, 29-30, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottimukkala et al. [US PGPUB 2015/0094212 A1; on IDS] in view of Tandon et al. [US PGPUB 2007/0202108 A1] in view of Mills et al. [US PGPUB 2017/0368111 A1] in view of Sukhatme et al. [US PGPUB 2012/0171286 A1].
Claim 22 is drawn to a computer-implemented method for determining a likelihood of a presence or absence of a genetic variation in a gene of interest for a subject.  The method comprises providing a reference genome comprising the gene of interest and a counterpart gene to the gene of interest.  At least one exon of the counterpart gene and the gene of interest are 70% to 99% identical.  The method comprises substituting at least 30% of nucleotides in the at least one exon of the counterpart gene of the reference genome with an ambiguous nucleotide marker, providing a modified reference genome.  The method comprises mapping sequence reads obtained from a diploid subject to the modified reference genome.  The subject comprises the gene of interest and the at least one exon of the counterpart gene.  The sequence reads are obtained using a massively parallel sequencing method.  The sequence reads are derived from the at least one exon of the counterpart gene of the subject mapped to the at least one exon of the gene of the interest of the modified reference genome and not to the at least one exon of the counterpart gene of the modified reference genome.  The method comprises determining the likelihood of a presence or absence of a genetic variation in the gene of interest for the subject according to the sequence reads mapped to the modified reference genome.
The document of Gottimukkala et al. studies systems and methods for detecting structural variants [title].  Paragraph 34 and Figure 1 of Gottimukkala et al. is a block diagram that illustrates a computer system.  Paragraphs 4 and 55 of Gottimukkala et al. teach genetic variant detection, such as insertions/deletions, copy number variations, and SNPs.  Paragraph 55 of Gottimukkala et al. teaches that once a backbone sequence is found for an organism, comparative sequencing or re-sequencing can be used to characterize the genetic diversity within the organism’s species or between closely related species.  (The reference genome can be a whole/partial genome or a whole/partial exome.)  Paragraph 59 of Gottimukkala et al. teaches the sequence can have a reference haplotype and a putative structural variant haplotype.  The breakpoint detection engine (label 318 of Gottimukkala et al.) can identify the presence of a structural variant and genotype based on the alignment of the reads to the modified reference sequence.  Paragraph 26 of Gottimukkala et al. teaches the massively parallel sequencing of the Personal Genome Machine and the Proton of Life Technologies Corporation.  Paragraph 59 of Gottimukkala et al. teaches that the breakpoint engine (label 318 of Gottimukkala et al.) can identify the presence (and therefore the likelihood of presence versus absence) of the structural variant and the genotype based on the alignment of the reads to the modified reference sequence.
  Gottimukkala et al. does not teach that the gene of interest and a counterpart gene wherein at least one exon of the counterpart gene and the gene of interest are 70% to 99% identical.  Gottimukkala et al. does not teach substituting at least 30% of nucleotides in the at least one exon of the counterpart gene of the reference genome with an ambiguous nucleotide marker.
Tandon et al. studies glycoprotein VI antibodies [title].  Paragraph 92 of Tandon et al. teaches replacing the first half of exon 3 with pMC1-neo-polyA cassettes.  Paragraph 78 of Mills et al. teaches using oligonucleotide primers with ambiguous nucleotide markers.
Gottimukkala et al., Tandon et al., and Mills et al. do not teach that the gene of interest and a counterpart gene wherein at least one exon of the counterpart gene and the gene of interest are 70% to 99% identical.  
The document of Sukhatme et al. studies methods and compositions for the treatment and diagnosis of statin-induced myopathy [title].  Paragraph 48 of Sukhatme et al. teaches nucleic acid sequences that are between 70% and 99% identical.

With regard to claim 23, paragraphs 4 and 32 of Gottimukkala et al. teach genomic variant detection, such as insertions/deletions, copy number variations, and SNPs for at least 8 variant alleles and 4 wild type alleles. 

With regard to claim 24, paragraph 5 of Gottimukkala et al. teaches chromosomal rearrangements, large deletions, and partial gene duplications.  Label 320 of Gottimukkala et al. is a copy number analyzer that is configured to receive mapped reads from the mapping module.  The copy number analyzer can detect copy number variations based on changes in the coverage between the region with a copy number variation and regions without copy number variations.  Paragraph 78 of Gottimukkala et al. teaches a genotype quality score that can be evaluated for each possible genotype (e.g. a homozygous gene duplication would give a ploidy of 4 for the gene).

With regard to claims 26, 29-30, and 39, paragraphs 4 and 55 of Gottimukkala et al. teach genetic variant detection, such as insertions/deletions, copy number variations, and SNPs including 8 variant alleles and 4 wild type alleles.  The breakpoint detection engine (label 318 of Gottimukkala et al.) can identify the presence of a structural variant and genotype (i.e. heterozygous or homozygous) based on the alignment of the reads to the modified reference sequence.  Paragraph 29 of Gottimukkala et al. teaches using the entire genome.

With regard to claim 40, paragraph 78 of Mills et al. teaches using oligonucleotide primers with ambiguous nucleotide markers wherein the ambiguous nucleotide markers are Ns.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the gene variation study of Gottimukkala et al. by use of the replacement of portions of exons with ambiguous nucleotide sequences of Tandon et al. and Mills et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  The poly-A and poly-N sequences of Tandon et al. and Mills et al., respectively, are alternative nucleotides to replaces portions of reference exons.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the gene variation study of Gottimukkala et al. and the replacement of portions of exons with ambiguous nucleotide sequences of Tandon et al. and Mills et al. by use of the largely identical sequences of Sukhatme et al. wherein the motivation would have been that Sukhatme et al. provides additional homologous sequences to facilitate sequence analysis [paragraph 48 of Sukhatme et al.].
There would have been a reasonable expectation of success in combining Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. because all four studies are analogously applicable to understanding sequencing data.

35 U.S.C. 103 Rejection #2:
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottimukkala et al. in view of Tandon et al. in view of Mills et al. in view of Sukhatme et al. as applied to claims 22-26, 29-30, and 39-40 above, in further view of Amorese et al. [US PGPUB 2014/0274738 A1; on IDS].
Claim 27 is further limiting wherein at least one counterpart gene of the subject is a pseudogene of the gene of interest of the subject.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. make obvious determining likelihoods for teaches presence and absence of variations, as discussed above.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. do not teach pseudogenes.
The document of Amorese et al. studies sequencing [title].  Paragraphs 7 and 12 of Amorese et al. study the relation between genes and pseudogenes.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the gene variation studies of Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. by use of the relation between genes and pseudogenes of Amorese et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  Genes and pseudogenes are alternative forms of biomolecules.  There would have been a reasonable expectation of success in combining the prior art documents because all of the studies analogously use genetic sequencing to study genetic variation.

35 U.S.C. 103 Rejection #3:
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottimukkala et al. in view of Tandon et al. in view of Mills et al. in view of Sukhatme et al. as applied to claims 22-26, 29-30, and 39-40 above, in further view of Reese et al. [US PGPUB 2013/0332081 A1; on IDS].
Claim 31 is further limiting wherein the sequence reads are obtained by a method comprising paired-end sequencing.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. make obvious determining likelihoods for teaches presence and absence of variations, as discussed above.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. do not teach paired-end sequencing.
The document of Reese et al. studies variant annotation, analysis, and selection tools [title].  Paragraph 70 of Reese et al. teaches that sequencing can be performed on paired-end sequencing libraries.  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the gene variation studies of Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. by use of the paired-end sequencing and base coverage of Reese et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  Paired end analysis are alternative techniques of sequence analysis.  There would have been a reasonable expectation of success in combining the prior art documents because all of the studies analogously use techniques to study genetic variation.

35 U.S.C. 103 Rejection #4:
Claims 32-33 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottimukkala et al. in view of Tandon et al. in view of Mills et al. in view of Sukhatme et al. as applied to claims 22-26, 29-30, and 39-40 above, in further view of Hantash et al. [US PGPUB 2008/0124712 A1; on IDS] in view of McClelland et al. [US PGPUB 2014/0011861 A1; on IDS].
Claims 32-33 are further limiting wherein the gene of interest is PMS2 and the counterpart is PMS2CL.
Claim 41 is drawn to similar subject matter as dependent claim 33, except claim 41 is in independent form.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. make obvious determining likelihoods for teaches presence and absence of variations, as discussed above.
Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. do not teach the gene of interest is PMS2 and the counterpart is PMS2CL.
The document of Hantash et al. studies an alpha globin gene dosage assay [title].  Paragraph 11 of Hantash et al. studies gene copy variants.  
The document of McClelland et al. studies materials and methods for determining diagnosis and prognosis of prostate cancer [title].  Paragraph 8 and Table 8A of McClelland et al. teaches that a gene of interest is PMS2 and the counterpart gene is PMS2CL.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the gene variation studies of Gottimukkala et al., Tandon et al., Mills et al., and Sukhatme et al. by use of the copy number mutations of Hantash et al. and the specific gene of PMS2/PMS2CL of McClelland et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, PMS2 is an alternative gene to study for mutations that a general gene.  There would have been a reasonable expectation of success in combining the prior art because the genetic variation studies of Gottimukkala et al., Tandon et al., Mills et al., Sukhatme et al. and Hantash et al. are robust and generally applicable to the PMS2 gene of McClelland et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 27, 30-33, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 2-3, 6, 17, 19, 23-24, 30, and 14, respectively, of U.S. Patent No. 10,395,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to similar algorithms for determining the presence or absence of a genetic variation.  While the claims of ‘760 recite additional limitations relative to the instantly rejected claims, the claims of ‘760 anticipate the instantly rejected claims.

Claim Objection
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach substituting at least 90% of the nucleotides in the at least one exon of the counterpart gene of the reference genome with an ambiguous nucleotide marker.

Related Prior Art
The prior art of Cost et al. [US PGPUB 2014/0093913 A1; on IDS] teaches analogous techniques for analysis of genetic variation to determine the presence or absence of a disease.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        12 June 2022